                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

United States of America,

      Plaintiff,
v.                                           MEMORANDUM OPINION
                                             AND ORDER
Relondo Devon Hall,                          Crim. No. 19-103 (02) (MJD/ECW)



      Defendant.
_______________________________________________________________

      Amber M. Brennan and Justin A. Wesley, Assistant United States
Attorneys, Counsel for Plaintiff.

      Bruce Rivers, Counsel for Defendant.
_______________________________________________________________

I.    Introduction

      The Defendant has been charged in the Superseding Indictment with

conspiracy to distribute controlled substances, specifically Fentanyl, possession

of controlled substances, specifically Fentanyl and Heroin, and felon in

possession of a firearm.    On September 24, 2019, Magistrate Judge Schultz held

that Defendant had not rebutted the presumption of detention in this case and

that there were no condition or combination of conditions that would reasonably



                                         1
assure his presence at future court proceedings or that would assure the safety of

the community.     (Det. Hr’g Tr. at 15-16.)

      The Defendant moves this Court to revoke the Order for detention.

II.   Standard

      The Bail Reform Act creates a rebuttable presumption that “no condition

or combination of conditions will reasonably assure the appearance of the person

as required and the safety of the community” when there is probable cause to

believe a defendant committed a certain offense, including “an offense for which

a maximum term of imprisonment of ten years or more is prescribed in the

Controlled Substances Act.”     United States v. Boykins, 316 F. Supp.3d 434, 436

(D.D.C. 2018) (citing 18 U.S.C. ' 3142(e)(3)(A)).

      In making the determination whether detention is appropriate, the Court

must take into account the following factors:

      (1) The nature and circumstances of the offense charged, including
      the fact that the crime charged is an offense listed in section
      2332b(g)(5)(B) for which a maximum term of imprisonment of 10
      years or more is prescribed;

      (2)   the weight of the evidence against the person;

      (3)   the history and characteristics of the person, includingB


                                          2
             (A) the person=s character, physical and mental condition,
             family ties, employment, financial resources, length of
             residence in the community, community ties, past conduct,
             history relating to drug or alcohol abuse, criminal history, and
             record concerning appearance at court proceedings; and
             (B) whether, at the time of the current offense or arrest, the
             person was on probation, on parole, or on other release
             pending trial, sentencing, appeal, or completion of sentence
             for an offense under Federal, State, or local law; and

       (4) the nature and seriousness of the danger to any person or the
       community that would be posed by the person=s release.

18 U.S.C. ' 3142(g).

       The Magistrate Judge=s decision is subject to de novo review.   United

States v. Maull, 773 F.2d 1479, 1484-85 (8th Cir. 1985).

III.   Argument

       Defendant attempts to rebut the presumption for detention by arguing that

there are conditions or combination of conditions that will reasonably assure his

appearance at future court proceedings and the safety of the community.         He

argues that he can post a personal surety bond, participate in home confinement

and pay the costs of such confinement and that he would reside with his mother.

Defendant would also agree to a court order prohibiting his possession of cell



                                          3
phones, pagers, modems, fax machines and other internet online services, and to

the requirement that he submit to searches, surrender his passport, avoid contact

with witnesses and not possess a firearm.

      At the hearing, Defendant further argued that he was at he was at risk in

the jail, and asserted that he had already been attacked twice.       Defendant did

not provide any evidence to support this claim.

      Further, Defendant claims he has serious health conditions that cannot be

properly treated in jail.   Specifically, he states that he has recently been

hospitalized for diabetes, and that his vision is deteriorating.

      The government opposes pretrial release for this Defendant.           The crimes

charged are very serious drug crimes involving the distribution of Fentanyl and

Heroin, and that one of Defendant’s alleged customers died from drugs allegedly

purchased from Defendant.

      Based on the record before it, the Court finds that Defendant has not

rebutted the presumption of detention.         As set forth in the Pretrial Services

Report, the Defendant does not have a permanent residence and has been

unemployed since March 20, 2019.        A drug test performed on his urine tested



                                           4
positive for amphetamine, cocaine, marijuana and methamphetamine.

      In addition, Defendant’s criminal history includes convictions for Second

Degree Burglary, False Information to Police, Disorderly Conduct, and Fifth

Degree Controlled Substance Crime – Possession.

      Based on the above, and in consideration of the factors listed in § 3142(g),

the Court finds there are no conditions or combination of conditions that would

reasonably assure Defendant’s presence at future court proceedings or that

would assure the safety of the community.

      IT IS HEREBY ORDERED that Defendant’s Motion for Release from

Custody [Doc. No. 159] is DENIED.

Date: January 27, 2020

                                             s/ Michael J. Davis
                                             Michael J. Davis
                                             United States District Court




                                         5
